Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation of “at least one of…and” is improper Markush or alternative terminology. In claim 7, it is indefinite as to what would constitute the “fertilizer requirement” of a crop, since such requirement would depend on such variables as expected yield, the amount of rainfall, and so on. In claim 8, the metes and bounds of the term “preset order” is indefinite, since it would not be ascertainable as to whether a given order of coating steps would be “preset”.   In claim 10, there is no antecedent basis for “the polyuria formaldehyde of the coating layer” or for “the fertilizer layer of methylol urea-coating liquid coating material”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103524200 A in view of CN 105330494 A, further in view of CN 107382489 A. CN 103524200 A discloses a multi-layer fertilizer. (See the English Abstract.) The difference between the method and fertilizer disclosed by CN 103524200 A, and that recited in applicant’s claims, is that CN 103524200 does not disclose that the coating layer should be polyurea formaldehyde, wherein the raw materials of the polyurea formaldehyde are urea and formaldehyde, the molar ratio of the urea to the formaldehyde is 1-2.5:1, and the polyurea formaldehyde has two to five carbon atoms. CN 105330494 A discloses a fertilizer comprising sulfur-coated urea and a coating agent, wherein the coating agent includes urea-formaldehyde resin. CN 107382489 A discloses in claim 2 that polyurea formaldehyde is formed by reacting urea and formaldehyde. It would be obvious from CN 105330494 A to provide a coating of urea-formaldehyde on the multilayer fertilizer of CN 103524200 A. One of ordinary skill in the art would be motivated to do so, since CN 105330494 A teaches that the urea-formaldehyde coating will prevent breaking of the coating layer, which would be a desirable attribute for the layered fertilizer of CN 103524200 A. It would be further obvious from CN 107382489 A to form the polyurea-formaldehyde by reacting urea and formaldehyde, the molar ratio of the urea to the formaldehyde is 1-2.5:1, and the polyurea formaldehyde has two to five carbon atoms. One of ordinary skill in the art would be motivated to do so, since CN 107382489 A discloses the preparation of urea-formaldehyde by reacting urea and formaldehyde, and it would be within the level of skill of one of ordinary . 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103524200 A. No distinction is seen between the method disclosed by CN 103524200 A, and that recited in claim 8. The order of coating steps in the process of CN 103524200 A would inherently be “preset”. In any event, it would be within the level of skill of one of ordinary skill in the art tom determine a suitable order for applying the coating layers in the process of CN 103524200 A.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103524200 A. CN 103524200 A is relied upon as discussed hereinbefore. It would be obvious to apply the coating layer in the process of CN 103524200 A by spraying, since spraying is a conventional method for applying layers on fertilizer granules.
Fernandez Prieto et al is made of record for disclosing an encapsulated fertilizer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736